Citation Nr: 1448481	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied service connection for the claimed disabilities. 

The Board notes that the RO issued a rating decision denying service connection for the claimed disabilities in March 2011.  In May 2011, the Veteran submitted a request to reopen the claim; the RO reconsidered the case and issued a May 2011 rating decision that confirmed and continued the denial of service connection for the claimed disabilities.

This matter was remanded by the Board in November 2013 for additional development.  The RO was instructed to obtain any outstanding relevant VA treatment records since March 2012, and to obtain an addendum to the February 2011 audiological examination.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remand.  VA treatment records dated from March 2012 from the Fort Harrison and Salt Lake City medical centers were obtained, and a VA medical opinion addendum was obtained.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran currently has left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2. The Veteran currently does not have right ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3. Symptoms of left ear hearing loss were not chronic in service and have not been continuous since service separation, and the current left ear hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

4. Tinnitus was not first manifested during active service, and any current tinnitus is not related to injury, disease, or other event in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in February 2011, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In support of his claim, the Veteran submitted a lay statement in May 2011, and the Veteran's representative submitted informal hearing presentations in January 2013 and April 2014.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from 1970 to February 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in February 2011 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  In January 2014, an addendum to the February 2011 opinion was provided.  The Board finds the VA examination and addendum adequate for adjudication purposes.  The examination was performed by an audiologist based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion is provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The addendum opinion was also provided by an audiologist, and is also fully descriptive and provides the requested information.  As such, the Board finds that the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a disease of the nervous system such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Board notes that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  Therefore, any military audiograms reported in ASA units must be converted to ISO units.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service while serving in the Army. The Veteran asserts that he was exposed to loud noise from gunfire, grenades, and explosions during Army training and qualifications, and that he was not given hearing protection at any point during service.  The Veteran states that he would sometimes experience a ringing in his ears after shooting on the firing range, which would last for quite some time.  The Veteran also asserts that after discharge from service he became an elementary school teacher and had trouble hearing quiet students, but did not realize that was due to his own hearing loss.  The Veteran contends that the only possible source of his hearing loss was his experiences in the Army.  See the May 2011 statement.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by weapons.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, as his DD Form 214 notes a marksman (rifle M-14) qualification badge.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran does not have a sensorineural hearing loss "disability" of in the right ear that meets the criteria of 38 C.F.R. § 3.385, but the sensorineural hearing loss in the left ear does meet this criteria.  Hearing loss for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  For VA purposes, what constitutes current disability is expressly defined by regulation.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In February 2011, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
35
15
LEFT
40
35
45
40
15

The Veteran's speech recognition score using the Maryland CNC Test was 100 percent in his right ear and 98 percent in his left ear.  The diagnoses were borderline normal hearing in the right ear and a mild sensorineural hearing loss from 250 to 3000 hertz and improving to normal from 4000 to 8000 hertz in the left ear.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The audiometric examination report indicates that the Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies, nor does he have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score of less than 94 percent, as his word list test was 100 percent in the right ear.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the February 2011 VA examiner.  As such, the weight of the competent and credible evidence shows that the Veteran does not currently have right ear hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

Without competent evidence of a current right ear hearing loss disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The claim for service connection for right ear hearing loss is therefore denied.

With regard to the left ear hearing loss disability, the Board finds that the Veteran has sensorineural hearing loss of the left ear that meets the criteria of 38 C.F.R. § 3.385.  The February 2011 audiological examination shows that the Veteran's auditory thresholds at 500, 2000, and 3000 hertz are 40 decibels or greater.  The Veteran's auditory thresholds are also greater than 26 decibels at 500, 1000, 2000, and 3000 hertz.  The Board therefore finds that the Veteran has a current left ear hearing loss disability.

The preponderance of the evidence, however, establishes that the current left ear hearing loss is not due to or related to service, to include the noise exposure in service.  The Veteran's November 1966 enlistment examination reflected the following puretone thresholds, converted from ASA to ISO units, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
10
5
15
15
10

STRs are silent for complaints, diagnosis, or treatment of hearing loss during service.  Furthermore, the Veteran's September 1969 separation examination reflected the following puretone thresholds, converted from ASA to ISO units, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
not tested
10
LEFT
 25
20
25
not tested
15

Thus, although the left ear showed some degree hearing loss upon the Veteran's discharge from service, it did not meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing a diagnosis of left ear sensorineural hearing loss within one year from service separation in November 1969, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Therefore, service connection for left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of left ear hearing loss during service or continuous symptoms of hearing loss since service.  The November 1966 service entrance examination and September 1969 service separation examination show that the Veteran did not have left ear hearing loss for VA purposes.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.

Furthermore, post-service medical records indicate that nearly 40 years passed between the Veteran's discharge from service and when he began complaining of hearing loss.  In  July 2001 VA examination that the Veteran underwent to establish care at a VA outpatient clinic, he did not report hearing loss as a medical problem and denied having ear problems, and the examiner did not report that the Veteran had any hearing loss.  Treatment records are silent for any mention of hearing loss until July 2009, where a VA treatment record indicates that the Veteran has hearing loss and does not process rapid speech.  This lengthy period without complaints or treatment weighs against the finding that the left ear hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of left ear hearing loss in service and continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran denied having hearing loss symptoms upon separation examination in September 1969.  The Veteran has not provided any lay evidence which documents continuous left ear hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current left ear hearing loss is not medically related to active service.  The February 2011 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the bilateral hearing loss was attributable to the noises to which the Veteran was exposed in service.  The basis for the audiologist's opinion was that the Veteran's hearing was within normal limits upon his entrance and exit from active service, and that his current hearing loss does not appear to be noise-related.  The examiner explained that the Veteran's hearing loss primarily affects the low to mid tones, and hearing loss due to noise exposure is more prevalent in high tones.  

In January 2014, an addendum opinion was provided, which accounted for the conversion from ASA to ISO units on the Veteran's service examinations.  The audiologist opined that it is less likely than not that the Veteran's current left ear hearing loss was caused by or the result of noise exposure during military service.  The audiologist noted that there was a slight threshold increase in the Veteran's left ear, but the increase was within test/retest variability and does not reflect any change that is associated with noise exposure, nor does it meet the VA criteria for hearing loss.  The audiologist also reported that the Veteran had a history of recreational noise exposure due to hunting, and that there was a nearly 45 year gap between the Veteran's separation from service and his hearing loss.  Moreover, the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure, most recovery (whether partial or complete) to a stable threshold occurs within 30 days of the exposure, and studies suggest that it is unlikely that noise-induced hearing loss can have a delayed onset.

The Board finds the February 2011 and January 2014 VA medical opinions to be probative.  The VA audiologists reviewed the Veteran's STRs, medical records, and claims file before rending opinions.  The February 2011 audiologist solicited a medical history from the Veteran and conducted a physical examination of the Veteran, and the January 2014 audiologist converted the Veteran's prior hearing test results from ASA to ISO units to ensure correct audiological findings.  Both audiologists provided explanations and rationales for their opinions.  The Board finds that the opinions are based upon sufficient facts and data, and are consistent with the Veteran's STR.  The opinions are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the February 2011 and January 2014 VA examiners.  There is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

 In light of the above, the Board finds that the preponderance of the evidence is against a finding that the left ear sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for left ear hearing loss is denied.

Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus as a result of noise exposure during service while serving in the Army. The Veteran asserts that he was exposed to loud noise from gunfire, grenades, and explosions during Army training and qualifications, and that he was not given hearing protection at any point during service.  The Veteran states that he would sometimes experience a ringing in his ears after shooting on the firing range, which would last for quite some time.  See the May 2011 statement.

The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The February 2011 examination report shows a diagnosis of tinnitus.  The Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a Veteran is competent to testify as to the presence of tinnitus); Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

The Board finds that there is competent evidence of in-service noise exposure due to gun fire and grenades.  The Veteran is competent to report such a history of acoustic trauma, which lies within the realm of his experience.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board considers the Veteran's statements regarding noise exposure to be credible as they have been consistent and are confirmed by the circumstances of his service, as his DD Form 214 notes a marksman (rifle M-14) qualification badge.  

The Board, however, finds that the Veteran's statements regarding the onset of tinnitus in active service to lack the credibility necessary to afford them significant probative value.  His statements have been inconsistent and vague regarding his tinnitus.  The STRs do not document any complaints, symptoms or findings of tinnitus.  The September 1969 separation examination indicates that the Veteran denied having ear trouble.  Post service medical evidence does not document any complaints of tinnitus until the February 2011 examination.  A July 2001 VA examination that the Veteran underwent to establish care at a VA outpatient clinic shows that he did not report tinnitus (or a ringing sensation) as a medical problem and denied having ear problems, and the examiner did not report that the Veteran had tinnitus.   Moreover, the Veteran asserted in his May 2011 statement that the only possible place he could have been subjected to loud noises was during service, but told the February 2011 VA examiner that he did some hunting after being discharged from service.

The Board finds that the Veteran is less than credible with regard to his claim of service connection for tinnitus.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Here, the Veteran has stated that his tinnitus began in service, but he did not mention it in his separation examination in 1969.  The earliest mention of tinnitus by the Veteran was in 2011 when he filed a disability compensation claim, over 40 years after discharge from service.  

The Board finds that the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The STRs indicate that the Veteran specifically denied having ear trouble.  The September 1969 service separation examination report shows that the Veteran denied having any ear trouble, and his hearing test was within normal limits.  The Board finds that the service medical evidence, the Veteran's own statements generated at the time of service, and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for more than 40 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus. 

There is also competent and credible medical evidence that the Veteran's current tinnitus is not related to service.  The audiologist who conducted the February 2011 VA audiometric examination opined that the tinnitus less likely than not a result of military noise exposure, and that the tinnitus was thought to be a symptom of the Veteran's hearing loss.  The audiologist who provided the January 2014 medical opinion addendum also opined that it was less likely than not that the tinnitus was caused by, or is the result of, noise exposure during military service.  The audiologist noted that the Veteran's STRs are silent for complaints of tinnitus, and that the tinnitus is likely a symptom of the Veteran's current hearing loss, which is not likely to be the result of military noise exposure.  Furthermore, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA audiologists.  As such, there is no competent medical evidence that relates the current tinnitus to military service. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


